IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 857
                              :
APPOINTMENT TO ORPHANS’ COURT : SUPREME COURT RULES DOCKET
PROCEDURAL RULES COMMITTEE    :




                                      ORDER

PER CURIAM
         AND NOW, this 13th day of November, 2020, Latisha Bernard Schuenemann,

Esquire, Berks County, is hereby appointed as a member of the Orphans’ Court

Procedural Rules Committee for a term of three years, commencing January 1, 2021.